Case 1:18-cv-05680-LDH-SJB Document 60 Filed 04/03/20 Page 1 of 1 PageID #: 554



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


 STEPHEN ELLIOTT
                                        Plaintiff,      NOTICE OF MOTION TO
                          - against -                   WITHDRAW APPEARANCE

 MOIRA DONEGAN, and JANE DOES (1–30),
                                   Defendants.          No. 1:18-cv-05680




                    NOTICE OF MOTION TO WITHDRAW APPEARANCE

         PLEASE TAKE NOTICE that, upon the accompanying declaration of Thomas A.

 Rawlinson, dated April 3, 2020, and pursuant to Local Civil Rule 1.4, Defendant Moira Donegan

 respectfully requests the withdrawal of the appearance of Thomas A. Rawlinson as counsel on her

 behalf. Defendant further requests, pursuant to Section 2.5 of the Electronic Case Filing Rules

 and Instructions, that the email address trawlinson@kaplanhecker.com be removed from the ECF

 service notification list for this case.

         Defendant Moira Donegan shall continue to be represented by remaining counsel of

 record from Kaplan Hecker & Fink LLP.



 Dated: April 3, 2020                                Respectfully submitted,

                                                     /s/ Thomas A. Rawlinson
                                                     Thomas A. Rawlinson
